           Case 1:18-cv-05448-ER Document 121 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TING QIU QIU, JIAN WEI DENG, YU BO
SU, ZHAO-BANG BAI, AND SHAOHONG
ZENG, individually and on behalf of others
similarly situated,
                            Plaintiﬀs,

                     – against –                            SCHEDULING ORDER
                                                                18 Civ. 5448 (ER)
SHANGHAI CUISINE, INC. d/b/a Shanghai
Cuisine Bar & Restaurant, R & M CENTURY,
INC. d/b/a Shanghai Cuisine Bar & Restaurant,
JOHN DOE CORPORATION, JONATHAN HO,
NA SUN, JIJIE HONG, WING JING LAU,
JOSEPHINE FENG, and CHENWEN HO,
                            Defendants.


RAMOS, D.J.

         On August 3, 2020, the Court granted Plaintiﬀs a ﬁnal extension to serve Defendants

Chenwen Ho and Na Sun by August 21, 2020. Doc. 102. On August 11, 2020, Plaintiﬀs

returned an executed summons purporting that Ho and Sun had been served. Doc. 103; Doc.

104. On August 22, 2020, Ho and Sun ﬁled a motion to dismiss Plaintiﬀs’ First Amended

Complaint as to them based on insuﬃcient service of process; that motion remains pending

before the Court. Doc. 105. Meanwhile, Plaintiﬀs attempted service again and returned an

executed summons on September 21, 2020. Doc. 114. On September 29, 2020, Ho and Sun

again moved to dismiss Plaintiﬀs’ complaint for insuﬃcient service of process, this time arguing

that any service attempted after the Court’s ﬁnal service deadline is invalid. Doc. 120.

         �e Court directs Plaintiﬀs to submit their opposition by October 22, 2020, and

Defendants Ho and Sun to submit their reply by October 29, 2020.

Dated:    October 2, 2020
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.
